Citation Nr: 0932866	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-16 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active service from November 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a November 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Muskogee, Oklahoma, which denied service 
connection for a left hand disability.  

In February 2009, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.

In March 2009, the Board remanded the Veteran's claim for 
further development, specifically to attempt to obtain all VA 
treatment records pertaining to the Veteran's left hand 
disability and to afford him a VA medical examination to 
determine the etiology of his current disability.  As 
explained below, the Board has determined that further 
development of the record is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his current left hand disability is 
the result of a crushing injury incurred in February 1968 in 
Vietnam when his hand was caught in the belts and pulleys of 
a machine while he was attempting to rescue a fellow 
serviceman who had also gotten his hand caught in the same 
machine.  He report of an in-service injury to his hand is 
supported by a fellow service member, T.L.F., a former Navy 
Corpsman, who treated the Veteran for his injury.  

In April 2009, the Veteran was afforded a VA compensation and 
pension examination to obtain a medical opinion as to 
likelihood of whether his current left hand disorder was the 
result of an injury in service.  The Board notes that 
although the examiner found that the Veteran did have a 
current left hand disability, including a deformity of the 
fourth and fifth fingers, he nonetheless 
concluded that the Veteran's disability was not the result of 
an in-service injury because there was no evidence of such an 
injury in his service treatment records.  

As noted in the prior remand, the Veteran reported at his 
Board hearing that he had an upcoming medical appointment at 
a VA medical facility.  A review of the claims folder 
indicates that these recent treatment records are not 
associated with the claims folder.  The procurement of such 
pertinent medical reports is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both private and VA, who treated the 
Veteran for his claimed left hand 
disability since active duty.  In 
particular, the Veteran should identify 
the VA facility at which he had a pending 
appointment at the time of his April 2009 
hearing.  After securing any necessary 
releases, the RO should obtain these 
records.  Any negative reply must be 
included in the claims folder.

2.  If additional treatment records are 
located, the claims folder should be 
returned to the VA examiner who prepared 
the April 2009 opinion and he should be 
asked to review the VAMC treatment 
records and, considering these records, 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
current left hand disability is the 
result of an injury in service, to 
include the incident in which he claims 
he got his hand caught in a machine.  A 
complete rationale for any opinions 
expressed, as well as a discussion of the 
medical principles involved, should be 
provided.  

3.  If, and only if, the examiner who 
performed the April 2009 examination is 
not available, another VA examination 
should be scheduled to determine whether 
the Veteran's left hand condition is 
etiologically related to service.  

The examiner should review the Veteran's 
VA claims folder and provide an opinion, 
with supporting rationale, as to whether 
the Veteran's current left hand 
disability is as likely as not the result 
of the Veteran's in-service left hand 
injury or any other incident of service.  
A report should be prepared and 
associated with the claims folder. 

 performed in accordance with the 
instructions given in the March 2009 
Board remand.

4.  Thereafter, the RO or AMC should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case ("SSOC") and afforded the 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




